REGISTRATION RIGHTS AGREEMENT

          This Registration Rights Agreement (this "Agreement") is made and
entered into as of May 3, 2004, among Exabyte Corporation, a Delaware
corporation (the "Company"), and the purchasers signatory hereto (each such
purchaser is a "Purchaser" and all such purchasers are, collectively, the
"Purchasers").

          This Agreement is made pursuant to the Securities Purchase Agreement,
dated as of the date hereof among the Company and the Purchasers (the "Purchase
Agreement").

          The Company and the Purchasers hereby agree as follows:

1. Definitions

          Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

                    "Effectiveness Date" means, with respect to the initial
Registration Statement required to be filed hereunder, the 120th calendar day
following the Closing Date (the 150th calendar day following the Closing Date in
the case of a "full review" by the Commission) and, with respect to any
additional Registration Statements which may be required pursuant to Section
3(c), the 90th calendar day following the date on which the Company first knows,
or reasonably should have known, that such additional Registration Statement is
required hereunder; provided, however, in the event the Company is notified by
the Commission that one of the above Registration Statements will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the fifth Trading
Day following the date on which the Company is so notified if such date precedes
the dates required above.

                    "Effectiveness Period" shall have the meaning set forth in
Section 2(a).

                    "Filing Date" means, with respect to the initial
Registration Statement required hereunder, the 60th calendar day following the
Closing Date and, with respect to any additional Registration Statements which
may be required pursuant to Section 3(c), the 15th day following the date on
which the Company first knows, or reasonably should have known that such
additional Registration Statement is required hereunder.

                    "Holder" or "Holders" means the holder or holders, as the
case may be, from time to time of Registrable Securities.

                    "Indemnified Party" shall have the meaning set forth in
Section 5(c) hereof.

                    "Indemnifying Party" shall have the meaning set forth in
Section 5(c) hereof.

                    "Losses" shall have the meaning set forth in Section 5(a).

                    "Proceeding" means an action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened.

                    "Prospectus" means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

                    "Registrable Securities" means, as of the date in question,
(i) all of the shares of Common Stock issuable upon conversion in full of the
shares of Preferred Stock, (ii) all shares issuable as dividends on the
Preferred Stock assuming all interest payments are made in shares of Common
Stock and the Preferred Stock is held for at least 3 years, (iii) all Warrant
Shares, (iv) any securities issued or issuable upon any stock split, dividend or
other distribution recapitalization or similar event with respect to the
foregoing and (v) any additional shares issuable in connection with any
anti-dilution provisions associated with the Preferred Stock. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (i) the Registration Statement shall have become effective under
the Securities Act and such securities shall have been disposed of pursuant to
such effective Registration Statement, (ii) such securities shall have been sold
under circumstances in which all of the applicable conditions of Rule 144 (or
any similar provisions then in force) are met, (iii) such securities may be sold
pursuant to Rule 144(k) (or any similar provisions then in force), or otherwise
in the public market, without restriction as to the manner of sale, the
availability of current public information about the Company or the amount of
securities that may be sold at any one time, or (iv) such securities shall have
ceased to be outstanding.

                    "Registration Statement" means the registration statements
required to be filed hereunder and any additional registration statements
contemplated by Section 3(c), including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

                    "Rule 415" means Rule 415 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

                    "Rule 424" means Rule 424 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

                    "Securities Act" means the Securities Act of 1933, as
amended.

                    "Underlying Shares" means the shares of Common Stock
issuable upon conversion of the Preferred Stock and the Warrant Shares.

                    "Warrants" shall mean the Common Stock purchase warrants
issued to the Purchasers pursuant to the Purchase Agreement.

                    "Warrant Shares" shall mean the shares of Common Stock
issuable upon exercise of the Warrants.

2. Shelf Registration

           (a)           On or prior to each Filing Date, the Company shall
prepare and file with the Commission a "Shelf" Registration Statement covering
the resale of 120% of the Registrable Securities on such Filing Date for an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement shall be on Form S-3 (unless the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on Form S-1 or another appropriate form in accordance
herewith) and shall contain (unless otherwise directed by the Holders)
substantially the "Plan of Distribution" attached hereto as Annex A. Subject to
the terms of this Agreement, the Company shall use its reasonable best efforts
to cause the Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event prior to the applicable Effectiveness Date, and shall use its reasonable
best efforts to keep such Registration Statement continuously effective under
the Securities Act until all Registrable Securities covered by such Registration
Statement cease to exist (the "Effectiveness Period"). The Company shall
immediately notify the Holders via facsimile of the effectiveness of the
Registration Statement on the same day that the Company receives notification of
the effectiveness from the Commission. Failure to so notify the Holder within 1
Trading Day of such notification shall be deemed an Event under Section 2(b).

           (b)           If: (i) a Registration Statement is not filed on or
prior to its Filing Date (if the Company files a Registration Statement without
affording the Holders the opportunity to review and comment on the same as
required by Section 3(a), the Company shall not be deemed to have satisfied
clause (i)), or (ii) the Company fails to file with the Commission a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act,
within five Trading Days of the date that the Company is notified (orally or in
writing, whichever is earlier) by the Commission that a Registration Statement
will not be "reviewed," or not subject to further review, or (iii) prior to its
Effectiveness Date, the Company fails to file a pre-effective amendment and
otherwise respond in writing to comments made by the Commission in respect of
such Registration Statement within 15 Trading Days after the receipt of comments
by or notice from the Commission that such amendment is required in order for a
Registration Statement to be declared effective, or (iv) a Registration
Statement filed or required to be filed hereunder is not declared effective by
the Commission by its Effectiveness Date, or (v) after the Effectiveness Date, a
Registration Statement ceases for any reason to remain continuously effective as
to all Registrable Securities for which it is required to be effective, or the
Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities for 20 consecutive days or an aggregate of 30 days during
any 12-month period (which need not be consecutive days) (any such failure or
breach being referred to as an "Event", and for purposes of clause (i) or (iv)
the date on which such Event occurs, or for purposes of clause (ii) the date on
which such five Trading Day period is exceeded, or for purposes of clause (iii)
the date which such 15 Trading Day period is exceeded, or for purposes of clause
(v) the date on which such 20 or 30 day period, as applicable, is exceeded being
referred to as "Event Date"), then in addition to any other rights the Holders
may have hereunder or under applicable law on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Holder an
amount in cash, as partial liquidated damages and not as a penalty, equal to
1.0% of Stated Value of the Securities then held by the Holder. If the Company
fails to pay any liquidated damages pursuant to this Section in full within
seven days after the date payable, the Company will pay interest thereon at a
rate of 12% per annum (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Holder, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The liquidated damages pursuant to the terms hereof shall
apply on a pro-rata basis for any portion of a month prior to the cure of an
Event.

3. Registration Procedures

In connection with the Company's registration obligations hereunder, the Company
shall:

           (a)           Not less than five Trading Days prior to the filing of
each Registration Statement or any related Prospectus or any amendment or
supplement thereto (including any document that would be incorporated or deemed
to be incorporated therein by reference), the Company shall, (i) furnish to each
Holder copies of a final draft of all such documents proposed to be filed, which
documents (other than those incorporated or deemed to be incorporated by
reference) will be subject to the review of such Holders, and (ii) cause its
officers and directors, counsel and independent certified public accountants to
respond to such inquiries as shall be necessary, in the reasonable opinion of
respective counsel to conduct a reasonable investigation within the meaning of
the Securities Act. The Company shall not file the Registration Statement or any
such Prospectus or any amendments or supplements thereto to which the Holders of
a majority of the Registrable Securities shall reasonably and in good faith
object, provided, the Company is notified of such objection in writing no later
than 3 Trading Days after the Holders have been so furnished copies of such
documents. If there is such an objection in a timely manner, the Company shall
promptly make changes to address such objection, provide not less than 5 Trading
Days prior to the filing of the Registration Statement or any related Prospectus
or any amendment or supplement thereto to each Holder a copy of the revised
documents proposed to be filed and otherwise follow again the procedures set
forth in this Section 3(a). The time period between the Company's receiving such
objection on any documents and the Holder's not making an objection by the 3rd
Trading Day after the Holders were furnished the revised documents shall not be
included in determining compliance with requirements concerning the Registration
Statement and whether an Event has occurred.

           (b)            (i) Prepare and file with the Commission such
amendments, including post-effective amendments, to a Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep a
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and as so supplemented or amended to
be filed pursuant to Rule 424; (iii) respond as promptly as reasonably possible,
and in any event within 15 Trading Days, to any comments received from the
Commission with respect to a Registration Statement or any amendment thereto and
as promptly as reasonably possible provide the Holders true and complete copies
of all correspondence from and to the Commission relating to a Registration
Statement; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the applicable
period in accordance (subject to the terms of this Agreement) with the intended
methods of disposition by the Holders thereof set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented.

           (c)           If during the Effectiveness Period, the number of
Registrable Securities at any time exceeds 85% of the number of shares of Common
Stock then registered in a Registration Statement, then the Company shall file
as soon as reasonably practicable but in any case prior to the applicable Filing
Date, an additional Registration Statement covering the resale by the Holders of
not less than 120% of the number of such Registrable Securities.

           (d)           Notify the Holders of Registrable Securities to be sold
(which notice shall, pursuant to clauses (ii) through (vi) hereof, shall be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made) as promptly as reasonably possible (and, in
the case of (i)(A) below, not less than five Trading Days prior to such filing)
and (if requested by any such Person) confirm such notice in writing no later
than one Trading Day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies the Company whether there
will be a "review" of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement (the Company shall provide
true and complete copies thereof and all written responses thereto to each of
the Holders); and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability or the Registration
Statement or Prospectus; provided that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
notwithstanding each Holder's agreement to keep such information confidential,
the Holders make no acknowledgement that any such information is material,
non-public information.

           (e)           Promptly deliver to each Holder, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. Subject to the terms of this Agreement, the Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

           (f)           Use commercially reasonable efforts to register or
qualify the resale of such Registrable Securities as required under applicable
securities or Blue Sky laws of each State within the United States as any Holder
requests in writing, to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period; provided, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or subject the Company to any
material tax in any such jurisdiction where it is not then so subject.

           (g)           Cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by the Purchase Agreement,
of all restrictive legends, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holders may request.

           (h)           Upon the occurrence of any event contemplated by this
Section 3, as promptly as reasonably possible under the circumstances taking
into account the Company's good faith assessment of any adverse consequences to
the Company and its stockholders of the premature disclosure of such event,
prepare a supplement or amendment, including a post-effective amendment, to a
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither a Registration
Statement nor such Prospectus will contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. If the Company notifies the Holders in accordance
with clauses (ii) through (v) of Section 3(d) above to suspend the use of the
use of any Prospectus until the requisite changes to such Prospectus have been
made, then the Holders shall suspend use of such Prospectus. The Company will
use its reasonable best efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable. The Company shall be entitled to exercise
its right under this Section 3(h) to suspend the availability of a Registration
Statement and Prospectus, subject to the payment of liquidated damages pursuant
to Section 2(b), for a period not to exceed 90 days (which need not be
consecutive days) in any 12 month period.

           (i)           Comply with all applicable rules and regulations of the
Commission.

           (j)           Use its reasonable best efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

           (k)           The Company may require, at any time prior to the third
Trading Day prior to the Filing Date, each Holder to furnish to the Company a
statement as to the number of shares of Common Stock beneficially owned by such
Holder and, if requested by the Commission, the controlling person thereof,
within three Trading days of the Company's request. During any periods that the
Company is unable to meet its obligations hereunder with respect to the
registration of the Registrable Securities solely because any Holder fails to
furnish such information within three Trading Days of the Company's request, any
liquidated damages that are accruing at such time shall be tolled as to such
Holder only and any Event that may otherwise occur solely because of such delay
shall be suspended as to such Holder only, until such information is delivered
to the Company.

           (l)           Cooperate in the transfer of any Registrable Securities
into a street name of a broker provided that both the Holder and the Holder's
broker agree to comply with the registration requirement of the Securities Act
or Rule 144 in making any disposition of such Registrable Securities of the
Holder.

4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky laws
reasonably agreed to by the Company in writing (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses requested by the Holders),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, and (v) fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Holders.

5. Indemnification

           (a)           Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each Person who controls any such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, costs of preparation and reasonable attorneys' fees) and expenses
(collectively, "Losses"), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in a Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements or omissions or alleged
untrue statements or omissions are based upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder's
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in a Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (2) in the case of an occurrence of an event of the type
specified in Section 3(d)(ii)-(vi), the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 6(e). The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding arising from
or in connection with the transactions contemplated by this Agreement of which
the Company is aware.

           (b)           Indemnification by Holders. Each Holder shall,
severally and not jointly, indemnify and hold harmless the Company, its
directors, officers, agents and employees, each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses arising out of or based upon any untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon: (i) such Holder's failure to comply with the
prospectus delivery requirements of the Securities Act or (ii) any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent, such untrue
statement or omission is contained in any information so furnished in writing by
such Holder to the Company specifically for inclusion in such Registration
Statement or such Prospectus or to the extent that (1) such untrue statements or
omissions are based upon information regarding such Holder furnished in writing
to the Company by such Holder expressly for use therein, or to the extent such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (2) in the case of an occurrence of an event of the type specified in Section
3(d)(ii)-(vi), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 6(e). In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

           (c)           Conduct of Indemnification Proceedings. If any
Proceeding shall be brought or asserted against any Person entitled to indemnity
hereunder (an "Indemnified Party"), such Indemnified Party shall promptly notify
the Person from whom indemnity is sought (the "Indemnifying Party") in writing,
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that such failure shall have
prejudiced the Indemnifying Party.

                              An Indemnified Party shall have the right to
employ separate counsel in any such Proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties unless: (1) the Indemnifying Party has agreed
in writing to pay such fees and expenses; or (2) the Indemnifying Party shall
have failed promptly to assume the defense of such Proceeding and to employ
counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding; or (3) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
material conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the expense of one such counsel for each Holder shall be at the expense of the
Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

                              Subject to the terms of this Agreement, all fees
and expenses of the Indemnified Party (including reasonable fees and expenses to
the extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten Trading Days of written notice
thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

           (d)           Contribution. If a claim for indemnification under
Section 5(a) or 5(b) is unavailable to an Indemnified Party (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys' or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

                              The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(d) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.

                              The indemnity and contribution agreements
contained in this Section are in addition to any liability that the Indemnifying
Parties may have to the Indemnified Parties.

6. Miscellaneous

           (a)           Amendments and Waivers. The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and Purchasers holding at least 75% of the shares of
Preferred Stock purchased pursuant to the Purchase Agreement (and specifically
not including shares of Preferred Stock issued in exchange for other securities
of the Company) then outstanding (and if no shares of Preferred Stock are
outstanding, based on unexercised Warrant Shares then held by such Purchasers).
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of all of the Registrable Securities to which
such waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.

           (b)           No Inconsistent Agreements. Neither the Company nor any
of its subsidiaries has entered, as of the date hereof, nor shall the Company or
any of its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof. Except as set forth on Schedule 6(b),
neither the Company nor any of its subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.

           (c)           No Piggyback on Registrations. Except as set forth on
Schedule 6(c) attached hereto, neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not after the date hereof enter
into any agreement providing any such right to any of its security holders. The
Company shall not file any other registration statements (excluding any
registration statement on Form S-8) until the initial Registration Statement
required hereunder is declared effective by the Commission, provided that this
Section 6(c) shall not prohibit the Company from filing amendments to
registration statements already filed.

           (d)           Compliance. Each Holder covenants and agrees that it
will comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of Registrable Securities pursuant to
the Registration Statement.

           (e)           Discontinued Disposition. Each Holder agrees by its
acquisition of such Registrable Securities that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in Sections
3(d)(ii), (iii), (v) or (vi), such Holder will forthwith discontinue disposition
of such Registrable Securities under a Registration Statement until such
Holder's receipt of the copies of the supplemented Prospectus and/or amended
Registration Statement contemplated by Section 3(h), or until it is advised in
writing (the "Advice") by the Company that the use of the applicable Prospectus
may be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph. The Company
agrees and acknowledges that any period during which the Holder is required to
discontinue the disposition of the Registrable Securities hereunder shall be
subject to the provisions of Section 2(b).

           (f)           Piggy-Back Registrations. If at any time during the
Effectiveness Period there is not an effective Registration Statement covering
all of the Registrable Securities and the Company shall determine to prepare and
file with the Commission a registration statement relating to an offering for
its own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered.

           (g)           Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.

           (h)           Successors and Assigns. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties and shall inure to the benefit of each Holder. Each Holder may
assign their respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement.

           (i)          Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

           (j)           Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be determined in accordance with the provisions of the Purchase Agreement.

           (k)           Cumulative Remedies. The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.

           (l)           Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

           (m)           Headings. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

           (n)           Remedies. In the event of a breach by the Company or by
a Holder, of any of their obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.

           (o)           Independent Nature of Purchasers' Obligations and
Rights. The obligations of each Purchaser hereunder are several and not joint
with the obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

********************

 

          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.





EXABYTE CORPORATION

By:__________________________________________

Name:

Title:



 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:          Builder Investment Partnership

Signature of Authorized Signatory of Investing Entity

: /s/ Allen A. Builder



Name of Authorized Signatory: Allen A. Builder

Title of Authorized Signatory: General Partner

 

 

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Crestview Capital Master, LLC

Signature of Authorized Signatory of Investing Entity

: /s/ Stewart R. Flink



Name of Authorized Signatory: Stewart R. Flink

Title of Authorized Signatory: Manager

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Enable Growth Partners

Signature of Authorized Signatory of Investing Entity

: /s/ Mitch Levine



Name of Authorized Signatory: Mitch Levine

Title of Authorized Signatory: Managing Partner

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Jon D. Gruber & Linda W. Gruber

Signature of Authorized Signatory of Investing Entity

: /s/ J. Patterson McBaine



Name of Authorized Signatory: Jon D. Gruber & Linda W. Gruber

Title of Authorized Signatory:

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Gruber & McBaine International

Signature of Authorized Signatory of Investing Entity

: /s/ J. Patterson McBaine



Name of Authorized Signatory: Gruber & McBaine Cap Mgmt

Title of Authorized Signatory: Investment Advisor

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Hexagon Investments

Signature of Authorized Signatory of Investing Entity

: /s/ Brian F. Fleischmann



Name of Authorized Signatory: Brian F. Fleischmann

Title of Authorized Signatory: Vice President

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Islandia, L.P.

Signature of Authorized Signatory of Investing Entity

: /s/ Richard Berner



Name of Authorized Signatory: Richard Berner

Title of Authorized Signatory: President of GP

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Lagunitas Partners L.P.

Signature of Authorized Signatory of Investing Entity

: /s/ J. Patterson McBaine



Name of Authorized Signatory: Gruber & McBaine Cap Mgmt

Title of Authorized Signatory: General Partner

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Langley Partners, L.P.

Signature of Authorized Signatory of Investing Entity

: /s/ Jeffrey Thorp



Name of Authorized Signatory: Langley Capital, LLC

Title of Authorized Signatory: General Partner

Name of Authorized Signatory: Jeffrey Thorp

Title of Authorized Signatory: Managing Member

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Meritage Private Equity Fund, L.P.
                                                 Meritage Private Equity
Parallel Fund, L.P.
                                                 Meritage Entrepreneurs Fund,
L.P.

Signature of Authorized Signatory of Investing Entity

: /s/ John R. Garrett



Name of Authorized Signatory: John R. Garrett

Title of Authorized Signatory: Managing Director, Meritage Investment Partners,
LLC

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Midsummer Investment, Ltd.

Signature of Authorized Signatory of Investing Entity

: /s/ Michel A. Amsalem



Name of Authorized Signatory: Michel A. Amsalem

Title of Authorized Signatory: Director

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           The Millennial Fund

Signature of Authorized Signatory of Investing Entity

: /s/ G. Jackson Tankersley, Jr.



Name of Authorized Signatory: G. Jackson Tankersley, Jr.

Title of Authorized Signatory: Sole Owner

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Millennial Holdings LLC

Signature of Authorized Signatory of Investing Entity

: /s/ G. Jackson Tankersley, Jr.



Name of Authorized Signatory: G. Jackson Tankersley, Jr.

Title of Authorized Signatory: Managing Member

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Omicron Master Trust

Signature of Authorized Signatory of Investing Entity

: /s/ Bruce Bernstein



Name of Authorized Signatory: Bruce Bernstein

Title of Authorized Signatory: Managing Partner

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           SF Capital Partners Ltd.

Signature of Authorized Signatory of Investing Entity

: /s/ Brian H. Davidson



Name of Authorized Signatory: Brian H. Davidson

Title of Authorized Signatory: Authorized Signatory

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Tankersley Family Limited Partnership

Signature of Authorized Signatory of Investing Entity

: /s/ G. Jackson Tankersley, Jr.



Name of Authorized Signatory: G. Jackson Tankersley, Jr.

Title of Authorized Signatory: General Partner

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Turkel Investments FBO Donald Wright

Signature of Authorized Signatory of Investing Entity

: /s/ Scott Turkel



Name of Authorized Signatory: Scott Turkel

Title of Authorized Signatory: Investment Advisor

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Turkel Partners, L.P.

Signature of Authorized Signatory of Investing Entity

: /s/ Scott Turkel



Name of Authorized Signatory: Scott Turkel

Title of Authorized Signatory: on behalf of the General Partner

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Valley Ventures II, L.P.

Signature of Authorized Signatory of Investing Entity

: /s/ John M. Holliman, III



Name of Authorized Signatory: John M. Holliman, III

Title of Authorized Signatory: Managing Member
                                                VV II Management, LLC

 

[SIGNATURE PAGES CONTINUE]

 

[PURCHASER'S SIGNATURE PAGE TO EXBT RRA]

 

Name of Investing Entity:           Valley Ventures III, L.P.

Signature of Authorized Signatory of Investing Entity

: /s/ John M. Holliman, III



Name of Authorized Signatory: John M. Holliman, III

Title of Authorized Signatory: Managing Member
                                                VV III Management, LLC

 

 

 

ANNEX A

Plan of Distribution

Each Selling Stockholder (the "Selling Stockholders") of the common stock
("Common Stock") of Exabyte Corporation, a Delaware corporation (the "Company")
and any of their pledgees, assignees and successors-in-interest may, from time
to time, sell any or all of their shares of Common Stock on the Trading Market
or any other stock exchange, market or trading facility on which the shares are
traded or in private transactions. These sales may be at fixed, prevailing or
negotiated prices. A Selling Stockholder may use any one or more of the
following methods when selling shares:. The Selling Stockholders will act
independently of the Company in making decisions with respect to the timing,
manner and size of each sale of the securities covered by this prospectus.

 * ordinary brokerage transactions and transactions in which the broker-dealer
   solicits purchasers;
 * block trades in which the broker-dealer will attempt to sell the shares as
   agent but may position and resell a portion of the block as principal to
   facilitate the transaction;
 * purchases by a broker-dealer as principal and resale by the broker-dealer for
   its account;
 * an exchange distribution in accordance with the rules of the applicable
   exchange;
 * privately negotiated transactions;
 * settlement of short sales entered into after the date of this prospectus;
 * broker-dealers may agree with the Selling Stockholders to sell a specified
   number of such shares at a stipulated price per share;
 * a combination of any such methods of sale;
 * through the writing or settlement of options or other hedging transactions,
   whether through an options exchange or otherwise; or
 * any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the "Securities Act"), if available, rather
than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. Each Selling Stockholder does not expect these commissions and
discounts relating to its sales of shares to exceed what is customary in the
types of transactions involved.

In connection with the sale of our common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The Selling
Stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any agreement or understanding, directly or
indirectly, with any person to distribute the Common Stock.

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares. The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act, or to contribute
with respect to payments in connection with such liabilities.

Because Selling Stockholders may be deemed to be "underwriters" within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act. In addition, any securities covered by this
prospectus which qualify for sale pursuant to Rule 144 under the Securities Act
may be sold under Rule 144 rather than under this prospectus. Each Selling
Stockholder has advised us that they have not entered into any agreements,
understandings or arrangements with any underwriter or broker-dealer regarding
the sale of the resale shares. There is no underwriter or coordinating broker
acting in connection with the proposed sale of the resale shares by the Selling
Stockholders.

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144(k) under the
Securities Act or any other rule of similar effect or (ii) all of the shares
have been sold pursuant to the prospectus or Rule 144 under the Securities Act
or any other rule of similar effect. Our obligation to keep the registration
statement to which this prospectus relates effective is subject to specified,
permitted exceptions. In these cases, we may suspend offers and sales of the
securities pursuant to the registration statement to which this prospectus
relates. The resale shares will be sold only through registered or licensed
brokers or dealers if required under applicable state securities laws. In
addition, in certain states, the resale shares may not be sold unless they have
been registered or qualified for sale in the applicable state or an exemption
from the registration or qualification requirement is available and is complied
with.

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to our common stock for a period of two
business days prior to the commencement of the distribution. In addition, the
Selling Stockholders will be subject to applicable provisions of the Exchange
Act and the rules and regulations thereunder, including Regulation M, which may
limit the timing of purchases and sales of shares of our common stock by the
Selling Stockholders or any other person. We will make copies of this prospectus
available to the Selling Stockholders and have informed them of the need to
deliver a copy of this prospectus to each purchaser at or prior to the time of
the sale.